        Case 1:20-cv-00011-SAB Document 17 Filed 07/28/20 Page 1 of 1

 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    MARCOS ARELLANO,                                  Case No. 1:20-cv-00011-SAB (PC)
 7                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
 8           v.                                         CONFERENCE AND RESETTING TIME
 9    CDCR, et al.,
                                                        Date: August 25, 2020
10                       Defendants.                    Time: 11:30 a.m.

11

12          A settlement conference in this matter is currently scheduled on August 25, 2020, at 9:30

13   a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

14   coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom. The

15   settlement conference will also be reset for 11:30 a.m. but will still be held on August 25, 2020.

16          Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number

17   and entering the required meeting ID. Counsel for Defendant shall appear by video via the Zoom

18   application.

19          Counsel for Defendant shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788

20   or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel for

21   Defendant is also required to arrange for Plaintiff’s participation by contacting the Litigation

22   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

23   information.
     IT IS SO ORDERED.
24

25      Dated:      July 28, 2020                              /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
